Name: Commission Regulation (EEC) No 1078/87 of 15 April 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4. 87 Official Journal of the European Communities No L 104/27 COMMISSION REGULATION (EEC) No 1078/87 of 15 April 1987 fixing the amount of the subsidy on oil seeds Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 ('), as last amended by Regulation (EEC) No 1020/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August and September 1987 for colza and rape seed and for August 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied only on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July, August and September 1987 for colza and rape seed and for August 1987 for sunflower seed will , however, be confirmed or replaced as from 16 April 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marke ­ ting year. 4. However, the amount of the subsidy in the case of advance fixing for July, August and September 1987 for colza and rape seed and for August 1987 for sunflower seed will be confirmed or replaced as from 16 April 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quanti ­ ties for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 16 April 1987. (*) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133 , 21 . 5 . 1986, p . 8 . (3) OJ No L 164, 24. 6. 1985, p . 11 . (4) OJ No L 44, 13 . 2 . 1987, p . 1 . Is) OJ No L 167, 25 . 7 . 1972, p . 9 . I6) OJ No L 146, 31 . 5 . 1986, p . 25 . O OJ No L 133, 21 . 5 . 1986, p . 12. (8) OJ No L 133, 21 . 5 . 1986, p . 14. 0 OJ No L 57, 27 . 2. 1987, p . 38 . 10) OJ No L 95, 9 . 4 . 1987, p . 20 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . No L 104/28 Official Journal of the European Communities 16. 4. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1987. For the Commission Frans ANDRIESSEN Vice-President 16 . 4. 87 Official Journal of the European Communities No L 104/29 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) : I  Spain 0,610 0,610 0,610 0,100 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 36,953 36,953 36,213 30,417 30,338 30,260 2. Final aids : \I (a) Seed harvested and processed in : I  Federal Republic of Germany\I \ (DM) 89,05 89,05 87,35 73,66 73,47 73,58  Netherlands (Fl) 100,34 100,34 98,41 82,97 82,77 82,85  BLEU (Bfrs/Lfrs) 1 725,86 1 725,86 1 690,84 1 418,32 1 414,58 1 406,48  France (FF) 253,33 253,33 247,36 205,39 204,77 204,79  Denmark (Dkr) 311,60 311,60 305,05 255,38 254,68 252,35  Ireland ( £ Irl) 27,807 27,807 27,165 22,432 22,363 22,208  United Kingdom ( £) 21,015 21,015 20,432 16,706 16,643 16,467  Italy (Lit) 55 430 55 429 54 095 45 230 45 100 44 742  Greece (Dr) 3 598,01 3 578,06 3 426,36 2 704,30 2 690,56 2 615,53 (b) Seed harvested in Spain andII ||Il|| processed : l  in Spain (Pta) 88,94 88,94 88,94 14,58 14,58 14,58  in another Member State (Pta) 4 348,19 4 348,19 4 203,41 3 452,18 3 439,13 3 369,39 (c) Seed harvested in Portugal and || processed : II III-I\\\  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 242,55 5 238,10 5 074,62 4 167,39 4 152,99 4 096,66 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 104/30 Official Journal of the European Communities 16. 4. 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) : I  Spain 1,860 1,860 1,860 2,600 2,600 2,600  Portugal 1,250 1,250 1,250 2,500 2,500 2,500  Other Member States 38,203 38,203 37,463 32,917 32,838 32,760 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 92,04 92,04 90,33 79,62 79,44 79,55  Netherlands (Fl) 103,70 103,70 101,77 89,70 89,49 89,58  BLEU (Bfrs/Lfrs) 1 784,46 1 784,46 1 749,43 1 535,51 1 531,77 1 523,66  France (FF) 262,21 262,21 256,24 223,14 222,52 222,54  Denmark (Dkr) 322,28 322,28 315,74 276,74 276,04 273,71  Ireland ( £ Irl) 28,786 28,786 28,143 24,389 24,320 24,165  United Kingdom ( £) 21,799 21,799 21,217 18,274 18,211 18,035  Italy (Lit) 57 354 57 353 56 019 49 078 48 948 48 590  Greece (Dr) 3 743,86 3 723,91 3 572,21 2 995,99 2 982,24 2 907,22 (b) Seed harvested in Spain and IIIl||IlIIIl processed : ||III-III\\  in Spain (Pta) 271,19 271,19 271,19 379,07 379,07 379,07  in another Member State (Pta) 4 530,44 4 530,44 4 385,66 3 816,67 3 803,62 3 733,88 (c) Seed harvested in Portugal and II I processed : I\\\\II  in Portugal (Esc) 189,77 189,77 189,77 379,54 379,54 379,54  in another Member State (Esc) 5 432,32 5 427,87 5 264,39 4 546,93 4 532,52 4 476,19 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 16. 4. 87 Official Journal of the European Communities No L 104/31 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) \ Currentmonth 2nd month 3rd month 4th month 5th month (') 1 . Gross aids (ECU) : I I  Spain 1,720 1,720 1,720 1,720 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 41,863 41,863 41,763 41,763 38,060 2. Final aids : I (a) Seed harvested and processed in (2) : l  Federal Republic of Germany (DM) 101,01 101,01 100,80 100,90 92,08  Netherlands (Fl) 113,82 113,82 113,56 113,67 103,73  BLEU (Bfrs/Lfrs) 1 954,30 1 954,30 1 949,57 1 948,89 1 775,25  France (FF) 285,71 285,71 284,67 284,17 257,76  Denmark (Dkr) 352,43 352,43 351,54 351,54 319,87  Ireland ( £ Irl) 31,345 31,345 31,255 31,081 28,169  United Kingdom ( £) 23,502 23,502 23,423 23,423 21,076  Italy (Lit) 62 591 62 589 62 284 62 426 56 710  Greece (Dr) 3 974,79 3 949,35 3 901,92 3 886,46 3 445,43 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 250,77 250,77 250,77 250,77 501,54  in another Member State (Pta) 3 967,04 3 967,04 3 921,59 3 918,07 3 625,92 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 542,25 6 536,39 6 479,35 6 467,20 5 881,23  in another Member State (Esc) 6 329,96 6 324,29 6 269,10 6 257,34 5 690,39 3 . Compensatory aids : \  in Spain (Pta) 3 914,89 3 915,32 3 869,88 3 864,64 3 572,49  in Portugal (Esc) 6 297,75 6 292,35 6 237,16 6 224,34 5 657,38 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,077900 2,072830 2,067600 2,062780 2,062780 2,048050 Fl 2,343410 2,340560 2,337720 2,334980 2,334980 2,325720 Bfrs/Lfrs 43,017700 43,026400 43,037400 43,043500 43,043500 43,086400 FF 6,916500 6,924970 6,933640 6,942260 6,942260 6,969540 Dkr 7,836380 7,858530 7,880670 7,902620 7,902620 7,974960 £ Irl 0,778704 0,782864 0,786392 0,789714 0,789714 0,797200 £ 0,704130 0,705992 0,707766 0,709374 0,709374 0,713867 Lit 1 481,87 1 484,68 1 488,14 1 491,41 1 491,41 1 502,67 Dr 152,61800 154,33300 156,26900 158,03400 158,03400 164,34100 Esc 160,16300 161,37300 162,50400 163,82200 163,82200 167,30200 Pta 145,82700 146,92600 148,04700 149,10300 149,10300 151,84500